FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND GUGGENHEIM ENHANCED EQUITY STRATEGY FUND GUGGENHEIM ENHANCED EQUITY INCOME FUND MANAGED DURATION INVESTMENT GRADE MUNICIPAL FUND GUGGENHEIM STRATEGIC OPPORTUNITIES FUND GUGGENHEIM BUILD AMERICA BONDS MANAGED DURATION TRUST GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND GUGGENHEIM CREDIT ALLOCATION FUND CLAYMORE EXCHANGE-TRADED FUND TRUST CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SECURITY EQUITY FUND SBL FUND GUGGENHEIM FUNDS TRUST GUGGENHEIM VARIABLE FUNDS TRUST GUGGENHEIM STRATEGY FUNDS TRUST 227 West Monroe Street Chicago, Illinois60606 August 14, 2014 U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Dear Sirs and Madams: Enclosed for filing on behalf of Fiduciary/Claymore MLP Opportunity Fund, Guggenheim Enhanced Equity Strategy Fund, Guggenheim Enhanced Equity Income Fund, Managed Duration Investment Grade Municipal Fund, Guggenheim Strategic Opportunities Fund, Guggenheim Build America Bonds Managed Duration Trust, Guggenheim Equal Weight Enhanced Equity Income Fund, Guggenheim Credit Allocation Fund, Claymore Exchange-Traded Fund Trust, Claymore Exchange-Traded Fund Trust 2, Guggenheim Funds Trust, Guggenheim Variable Funds Trust, Guggenheim Strategic Funds Trust, SBL Fund and Security Equity Fund (the “Trusts”), pursuant to Rule 17g-1(g)(1)(ii) under the Investment Company Act of 1940, as amended (“1940 Act”), are the following: (a) a copy of the joint fidelity bond issued by ICI Mutual Insurance Company naming the Trusts as insureds; (b) a copy of the resolutions of a majority of the Board of Trustees who are not “interested persons” of each Trust approving the form and amount of the bond and the portion of the premium to be paid by each of the Trusts; (c)the amount of the single insured bond which each Trust would have provided and maintained had it not been named as an insured under a joint insured bond, listed on Attachment A to this letter; and (d)a copy of the agreement between the Trusts entered into pursuant to Rule 17g-1(f) under the 1940 Act. The premium for the bond has been paid for the period from June 15, 2014 to June 15, 2015. Please contact the undersigned at (312) 357-0394 with any questions or comments. Sincerely, /s/ Mark E. Mathiasen Mark E. Mathiasen Secretary of the Trusts ATTACHMENT A The amount of the single insured bond which each Trust would have provided and maintained had it not been named as an insured under a joint insured bond: Trust Amount Guggenheim Enhanced Equity Strategy Fund Guggenheim Enhanced Equity Income Fund Fiduciary/Claymore MLP Opportunity Fund Managed Duration Investment Grade Municipal Fund Guggenheim Strategic Opportunities Fund Guggenheim Build America Bonds Managed Duration Trust Guggenheim Equal Weight Enhanced Equity Income Fund Guggenheim Credit Allocation Fund Claymore Exchange-Traded Fund Trust Guggenheim BulletShares 2014 Corporate Bond ETF Guggenheim BulletShares 2014 High Yield Corporate Bond ETF Guggenheim BulletShares 2015 Corporate Bond ETF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Guggenheim BulletShares 2016 Corporate Bond ETF Guggenheim BulletShares 2016 High Yield Corporate Bond ETF Guggenheim BulletShares 2017 Corporate Bond ETF Guggenheim BulletShares 2017 High Yield Corporate Bond ETF Guggenheim BulletShares 2018 Corporate Bond ETF Guggenheim BulletShares 2018 High Yield Corporate Bond ETF Guggenheim BulletShares 2019 Corporate Bond ETF Guggenheim BulletShares 2019 High Yield Corporate Bond ETF Guggenheim BulletShares 2020 Corporate Bond ETF Guggenheim BulletShares 2020 High Yield Corporate Bond ETF Guggenheim BulletShares 2021 Corporate Bond ETF Guggenheim BulletShares 2022 Corporate Bond ETF Guggenheim BRIC ETF Guggenheim Defensive Equity ETF Guggenheim Enhanced Short Duration Bond ETF Guggenheim Insider Sentiment ETF Guggenheim Mid-Cap Core ETF Guggenheim Multi-Asset Income ETF Guggenheim Raymond James SB-1 Equity ETF Guggenheim S&P Global Dividend Opportunities Index ETF Guggenheim Spin-Off ETF Wilshire Micro-Cap ETF Wilshire US REIT ETF Claymore Exchange-Traded Fund Trust 2 Guggenheim Canadian Energy Income ETF Guggenheim China All-Cap ETF Guggenheim China Real Estate ETF Guggenheim China Technology ETF Guggenheim China Small Cap ETF Guggenheim Frontier Markets ETF Guggenheim International Multi-Asset Income ETF Guggenheim S&P Global Water Index ETF Guggenheim Shipping ETF Guggenheim Solar ETF Guggenheim Timber ETF SBL Fund Series Z (Alpha Opportunity Series) Guggenheim Variable Funds Trust Series A (StylePlus–Large Core Series) Series B (Large Cap Value Series) Series C (Money Market Series) Series D (World Equity Income Series) Series E (Total Return Bond Series) Series F (Floating Rate Strategies Series) Series J (StylePlus–Mid Growth Series) Series M (Macro Opportunities Series) Series N (Managed Asset Allocation Series) Series O (All Cap Value Series) Series P (High Yield Series) Series Q (Small Cap Value Series) Series V (Mid Cap Value Series) Series X (StylePlus–Small Growth Series) Series Y (StylePlus–Large Growth Series) Security Equity Fund Guggenheim Alpha Opportunity Fund Guggenheim Funds Trust Guggenheim Enhanced World Equity Fund Guggenheim Floating Rate Strategies Fund Guggenheim High Yield Fund Guggenheim Investment Grade Bond Fund Guggenheim Large Cap Value Fund Guggenheim Limited Duration Fund Guggenheim Macro Opportunities Fund Guggenheim Mid Cap Value Fund Guggenheim Mid Cap Value Institutional Fund Guggenheim Municipal Income Fund Guggenheim Risk Managed Real Estate Fund Guggenheim Small Cap Value Fund Guggenheim StylePlus–Large Core Fund Guggenheim StylePlus–Mid Growth Fund Guggenheim Total Return Bond Fund Guggenheim World Equity Income Fund Guggenheim Strategy Funds Trust Guggenheim Strategy Fund I Guggenheim Strategy Fund II Guggenheim Strategy Fund III Guggenheim Variable Insurance Strategy Fund III ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1.
